REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 9, 11 - 20, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Several of the features of the allowable claims were known in the art, as evidenced by Wu et al (U.S. PG Pub. No. 2017/0374208) discloses a memory configured to store instructions; a processor, disposed in communication with the memory, wherein the processor, upon execution of the instructions is configured to perform the steps of the method at ¶¶ [0070]-[0072] and FIG. 8. Wu discloses receiving a photo match request (e.g., “communication operation”) that identifies a subscriber (“user”) of a plurality of subscribers at ¶¶ [0020]-[0021] (“[A] target user for an operation is determined. In an embodiment, "operation" may include …, for example requesting a photo from a target user…”). See, also, ¶ [0043]. Wu further discloses the photo match request selects one or more biometric signatures of at least one biometric 
Wippler (U.S. PG Pub. No. 2016/0203332) discloses generating a score for each photo and for each respective biometric signature of the one or more selected biometric signature, the score being based on a level of probability that the photo biometric data associated with the photo is a match for the selected biometric signature at ¶ [0074]. Wippler further discloses identifying photos as containing the biometric signature (e.g., authenticating) as those having a score of at least a first predetermined number at ¶ [0074].  However, neither Wu nor Wippler discloses that  the processor, upon execution of the instructions is further configured to: access photo biometric data associated with one or more unconfirmed photos having a score below a third predetermined number; generate a confirmation request for execution by the processor or a different processor to obtain confirmation information about the one or more unconfirmed photos; receive confirmation information in response to the confirmation request; determine whether a photo of the one or more unconfirmed photos is a match based on the confirmation information received; and output, only if the photo is confirmed to be a match, the identity of the photo to the at least one selected destination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/
Primary Examiner, Art Unit 2668